Opinions of the United
2005 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


5-25-2005

Manley v. Maran
Precedential or Non-Precedential: Non-Precedential

Docket No. 04-3152




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2005

Recommended Citation
"Manley v. Maran" (2005). 2005 Decisions. Paper 1132.
http://digitalcommons.law.villanova.edu/thirdcircuit_2005/1132


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2005 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                  NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                ________________

                                       No. 04-3152
                                    ________________

                                 CHARLES J. MANLEY,
                                           Appellant

                                              v.

  JOE MARAN; JEROME TAYLOR; MARC ANTHONY ARRIGO; STEVEN NEIL
   WHITE; DAVID M. WEISSMAN; MICHAEL A. FORESTA; GERALD DUGAN;
              MARK CAJETAN CAVANAUGH; ROY K. LISKO
                         ________________

                     On Appeal From the United States District Court
                               For the District of New Jersey
                                (D.C. Civ. No. 02-cv-02504)
                      District Judge: Honorable William G. Bassler
                                    ________________

                       Submitted Under Third Circuit LAR 34.1(a)
                                    April 26, 2005

             Before:    RENDELL, AMBRO and FUENTES, Circuit Judges

                                  (Filed: May 25, 2005)
                                   ________________

                                        OPINION
                                    ________________

PER CURIAM

       Charles J. Manley, a student attending law school in Virginia, filed a suit pro se in

the U.S. District Court for the District of New Jersey against lawyers and law firms,

variously from Pennsylvania or New Jersey, that he had employed to represent him in a
personal injury suit. Because he claimed legal malpractice, he was required to provide an

affidavit of merit, or in the alternative, a sworn statement, in compliance with New Jersey

law. On August 1, 2003, the District Court held that Manley had not satisfied the New

Jersey statutory requirement for suits against Gerald J. Dugan, Mark C. Cavanaugh, the

law firm of Dugan, Brinkman, Maginnis and Pace, David M. Weissman, Michael A.

Forresta, and the law firm of DuBois, Sheehan, Hamilton, and Levin, and dismissed

claims against these Defendants. Soon thereafter, the District Court dismissed all claims

against Roy Lisko. On December 3, 2003, Manley moved for reconsideration of the

August 1, 2003 order and for leave to file affidavits of merit nunc pro tunc. In the

interim, Defendants Joe Maran, Jerome Taylor, the Law Offices of Jerome Taylor, Marc

Antony Arrigo, and Steven Neil White moved to dismiss the Complaint. In an order

entered on June 25, 2004, after oral argument and for reasons noted on the record on June

22, 2004, the District Court denied Manley’s motion for reconsideration and motion for

leave to file affidavits of merit nunc pro tunc, and “because there [was] no just reason for

delay,” entered final judgment pursuant to Federal Rule of Civil Procedure 54(b) in favor

of Gerald J. Dugan, Mark C. Cavanaugh, the law firm of Dugan, Brinkman, Maginnis and

Pace, David M.Weissman, Michael A. Forresta, and the law firm of DuBois, Sheehan,

Hamilton, and Levin. The District Court also granted the motion to dismiss of Jerome

Taylor, the Law Offices of Jerome Taylor, Marc Antony Arrigo, and Steven Neil White,

and “because there [was] no just reason for delay,” entered final judgment in their favor

as well. The District Court also denied Joe Maran’s motion to dismiss. Manley appeals

                                             2
the District Court’s orders of June 25, 2004.

       Manley’s appeal will be dismissed for lack of appellate jurisdiction because the

District Court’s Rule 54(b) determinations were not proper. Manley’s case involves

multiple claims and parties. The issues on appeal, which relate to New Jersey’s statutory

requirements for litigants filing malpractice actions, are separate from those claims the

District Court had yet to adjudicate and are thus different from issues that would be

presented in any appeals that could be brought later. However, an important unresolved

issue common to all Defendants undermines the District Court’s express determinations

that there was no just reason for delay. Specifically, it is unclear if the District Court had

subject matter jurisdiction in diversity over Manley’s legal malpractice claims.

       Although there is some evidence of domicile in the record, such as Manley’s

mailing address in Virginia and his phone number with a Pennsylvania area code, it is not

sufficient to show whether Manley is a citizen or domiciliary of Virginia or Pennsylvania.

See Gilbert v. David, 235 U.S. 561, 569 (1915). It is also unclear whether Manley, an

adult law student in Virginia, is a student studying outside of his “home state.” See

Shishko v. State Farm Ins. Co., 553 F. Supp. 308, 310-11 (E.D. Pa. 1982), aff’d, 722 F.2d

734 (3d Cir. 1983); Blue v. Nat’l Fuel Gas Distribution Corp., 437 F. Supp. 715, 718

(W.D. Pa. 1977), aff’d, 601 F.2d 573 (3d Cir. 1979); Bradley v. Zissimos, 721 F. Supp.

738, 739 n.3 (E.D. Pa. 1989); 15 J EREMY C. M OORE ET AL., M OORE’S F EDERAL P RACTICE

§ 102.37[6] (3d ed. 2004). Because Manley’s citizenship is not established, the basis for

the District Court’s subject matter jurisdiction is in question. The unresolved question of

                                                3
subject matter jurisdiction renders the Rule 54(b) certifications invalid; thus, we do not

have appellate jurisdiction to consider this appeal.




                                              4